Citation Nr: 1024666	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether N.H. is entitled to a $150.00 monthly apportionment of 
the Veteran's compensation benefits, prior to January 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985 and 
from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 special apportionment decision 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas, in which the RO awarded a 
monthly apportionment of $150 of the Veteran's VA compensation 
benefits to his spouse, N.H., effective September 1, 2005.  The 
Veteran was notified of the apportionment by letter dated in June 
2008.  He filed a notice of disagreement with the apportionment 
the same month.  A statement of the case (SOC) was issued in 
February 2009, and the Veteran perfected an appeal the same 
month.  

In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

In February and March 2010, subsequent to issuance of the most 
recent supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration of the 
evidence.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2009).

The Board notes that, in January 2006, V.W. filed a claim for an 
apportionment of the Veteran's benefits on behalf of the 
Veteran's son, D.J.W.  The issue of entitlement to an 
apportionment of the Veteran's benefits for his son, 
D.J.W., has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
matter, and it is referred to the AOJ for appropriate 
action.  

In addition, the Board notes that, in correspondence dated in 
March 2008, N.H. indicated that she was filing a claim for an 
increased apportionment of the Veteran's compensation benefits, 
and, specifically requested an apportionment of $300.00 per 
month.  While the special apportionment decision is dated in 
November 2007, and the letter to the Veteran advising him of this 
decision is dated in June 2008, the notice to N.H. of the 
allowance of an apportionment in the amount of $150.00 per month 
is not associated with the claims file.  Thus, it is not clear 
whether the March 2008 correspondence constitutes a claim for an 
increased apportionment.  In correspondence dated in December 
2008, N.H. indicated that she had requested that her case be 
reopened for an apportionment of the Veteran's benefits, and had 
received information that she should submit her new income of 
$0.00 for adjudication.  She asked that such information be 
entered into her claim.  Again, it is unclear whether N.H. was 
seeking an increased apportionment or, whether, she was simply 
providing updated income information.  This matter is referred to 
the AOJ for clarification and appropriate action.  

Finally, the Board notes that the record reflects that the 
Veteran and N.H. were divorced in December 2009.  In 
correspondence dated in March 2010, the RO advised the Veteran 
that N.H. was removed from his award amount on January 1, 2010; 
however, the same letter continued to advise him that $150.00 was 
being withheld for an apportionment.  This matter is also 
referred to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Board's review of the claims file reveals that further action 
on the claim on appeal is warranted.  

Under applicable law, all or any part of a veteran's compensation 
may be apportioned if the veteran's spouse or children are not 
residing with him and the Veteran is not reasonably discharging 
his responsibility for the spouse's or the children's support.  
38 U.S.C.A. § 5307 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.450, 
3.452 (2009).  It is not necessary for an apportionment claimant 
to establish the existence of hardship in order to obtain an 
apportionment under this provision.  See Hall v.  Brown, 5 Vet. 
App. 294 (1993).

Additionally, where hardship is shown to exist, compensation 
benefits may be specially apportioned between the veteran and his 
or her dependents on the basis of the facts in the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors as 
the amount of VA benefits payable, other income and resources of 
the veteran and of those dependents on whose behalf the 
apportionment is claimed, and the special needs of the veteran, 
his dependents and the apportionment claimants.   Ordinarily, 
apportionment of more than 50 percent of the veteran's benefits 
would constitute undue hardship on him while apportionment of 
less than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.  

The record reflects that the Veteran and N.H. were married in 
April 1988.  N.H. filed a claim for apportionment in September 
2005.  Her claim was denied in a June 2006 decision.  As 
indicated above, she was subsequently awarded apportionment in 
November 2007.  

The Board notes that the record contains conflicting evidence 
regarding the date of the Veteran's separation from N.H.  In this 
regard, in an April 1997 VA Form 21-686c (Declaration of Status 
of Dependents), the Veteran reported that he was married to N.H. 
in May 1988, but that they did not live together, adding that 
they had been separated since 1989.  In an April 2005 VA Form 21-
686c, the Veteran reported that he was married but did not live 
with his spouse, although he contributed $500.00 per month to her 
support.  In correspondence dated in January 2006, the Veteran 
stated that he and his wife were separated.  In a January 2007 VA 
Form 21-686c, the Veteran reported that he and N.H. did not live 
together, although he contributed $275.00 per month to her 
support.  In a February 2009 VA Form 21-686c, the Veteran 
indicated that he and N.H. did not live together, but that he 
contributed $150.00 per month to her support.  

In correspondence received in August 2009, N.H. reported that she 
had not lived with the Veteran since 1989, and submitted a 
portion of a February 2009 credit report in support of her 
assertion.  She also submitted numerous lay statements in support 
of her assertion that she and the Veteran had been separated 
since 1989.  In correspondence received in September 2009, she 
reiterated that she had not lived with the Veteran since 1989.  
The December 2009 Default Decree of Divorce indicates that the 
Veteran and N.H. resided together until 2006, at which time they 
separated and ceased to reside together as husband and wife.  
During the February 2010 hearing, the Veteran testified that N.H. 
ceased living with him in 2005, he later reported that they last 
lived together in the fall of 2006.     

The Board finds that, on remand, the AMC/RO should contact the 
Veteran and N.H. and ask for clarification regarding the date on 
which they stopped living together, to include any supporting 
documentation.  The AMC/RO should also contact the Circuit Court 
of Crittendon County, Arkansas, Domestic Relations Division, and 
request any records regarding the December 2009 divorce decree, 
to specifically include any records regarding the date on which 
the Veteran and N.H. stopped living together.   

As the claim is being remanded, the Board also finds that the 
AMC/RO should obtain updated financial information from both the 
Veteran and N.H.  In this regard, while the Veteran submitted a 
list of expenses in March 2010, he did not indicate his income.  
The record reflects that he receives Social Security benefits for 
two of his children.  In addition, the most recent Financial 
Status Report submitted by N.H. was received in March 2008, in 
which she reported a $56.00 monthly rent payment.  In 
correspondence dated in August 2009, N.H.'s cousin reported that 
she lived rent-free.  Also in August 2009, another cousin of N.H. 
stated that she had financially supported her for the past few 
years.  The record also reflects that N.H. filed for Social 
Security disability in May 2006.  

The AMC/RO should inquire directly to the Social Security 
Administration (SSA) regarding all payments since 2005 to the 
Veteran and N.H. concerning any disability award for each, 
including any payments related to the support of the Veteran's 
minor children.  

In addition to the foregoing, the Board highlights that a claim 
for an apportionment of a veteran's benefits is a "contested 
claim."  "Simultaneously contested claim" refers to the 
situation in which the allowance of one claim results in the 
disallowance of another claim involving the same benefit or the 
allowance of one claim results in the payment of a lesser benefit 
to another claimant.  38 C.F.R. § 20.3(p) (2009).  Under 38 
C.F.R. § 19.100, all interested parties  will be specifically 
notified of the action taken by the  agency of original 
jurisdiction in a simultaneously contested  claim and of the 
right and time limit for initiating an  appeal, as well as 
hearing and representation rights.  

If a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any other 
contesting party who wishes to do so may present testimony and 
argument.  The appellant will then be allowed an opportunity to 
present testimony and argument in rebuttal.   Cross-examination 
will not be allowed.  38 C.F.R. § 20.713.

The Board's review of the record reflects that the contested 
claims procedures have not been met.  As noted in the 
introduction, the Veteran testified before the undersigned during 
a February 2010 Travel Board hearing.  While N.H. was furnished 
an Appeal Hearing Options form with the November 2009 SSOC, she 
was not advised of the February 2010 hearing.  While a December 
2009 deferred rating decision indicates that appropriate action 
should be taken to schedule the Veteran for a Board hearing, and 
all contested claim notification procedures should be fulfilled, 
there is simply no indication in the claims file that N.H. or her 
representative, the Marine Corps League, was notified of the 
date, place or time of the hearing. 38 C.F.R. § 20.713(a).  As 
the record does not reflect that N.H. was given the opportunity 
to attend the February 2010 hearing, the claim must be remanded 
to ensure that the contested claims procedures have been 
followed. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and N.H. and ask 
for clarification of the date on which they 
stopped living together.  Each party should 
be asked to submit any supporting 
documentation in support of the date they 
stopped living together.  

2.  Contact the Circuit Court of Crittendon 
County, Arkansas, Domestic Relations 
Division, and request any records regarding 
the December 2009 divorce decree, to 
specifically include any records regarding 
the date on which the Veteran and N.H. 
stopped living together.   

3.  Furnish the Veteran and N.H. with a VA 
Form 5655, Financial Status Report.  
Explain to the Veteran and N.H. the 
importance of completing this form, 
advising that failure to cooperate by full 
and accurate completion of the information 
requested may result in an adverse 
determination of the claim.  

To verify financial information reported in 
the completed VA Form 5655, request that 
the Veteran and N.H. each provide any 
copies of supporting/corroborating  
documents from which their respective 
financial information originated, for all 
relevant periods prior to January 2010; 
including copies of documents as pertinent 
canceled checks, bills, invoices, bank 
statements, and lease, loan, or mortgage 
statements, or income tax returns. 

Ask both the Veteran and N.H. if they share 
any reported expenses with anyone else, 
such as shared housing expenses, during all 
pertinent periods in question, and, if so, 
the amounts provided by that other person.

4.  Obtain directly from the SSA any 
available information regarding all 
payments since 2005 to the Veteran and N.H. 
concerning any disability award for each, 
including payments to the Veteran related 
to the support of his minor children.  

5.  Review the claims file and ensure that 
all contested claims procedures have been 
followed. The RO/AMC should furnish N.H. 
and her representative with a copy of the 
February 2010 hearing transcript and allow 
them the opportunity to respond and/or 
request a hearing.

6.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case to both parties (with 
copies provided to each of their 
representatives) before returning the claim 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


